Citation Nr: 1820492	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable rating for residuals of uterine fibroids, to include anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in March 2017. The transcript is of record. 

This case was previously before the Board in February 2016, at which time it was remanded for further development. The directives having been substantially complied with, the matters again are before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. An April 2016 rating decision granted service connection for right and left foot painful keratomas (callouses).

2. Tinnitus was not manifest during service or within one year of separation. Tinnitus is not attributable to service.

3. The Veteran's residuals of uterine fibroids, to include anemia, is manifested by moderate intermittent pain, not requiring continuous treatment.


CONCLUSIONS OF LAW

1. The Board lacks jurisdiction over the claim of service connection for a bilateral foot disability, because that claim has been granted and rendered moot. 
38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).

2. Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for a compensable rating for residuals of uterine fibroids, to include anemia, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.116 Diagnostic Code 7613 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. During the hearing the VLJ clarified the issues on appeal, asked if there was any outstanding evidence, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects. The actions of the VLJ comply with 38 C.F.R. § 3.103.

I. Dismissal

The Veteran's claim of service connection for bilateral foot disability was granted in a rating decision issued by the AOJ in April 2016. As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim. Seri v. Nicholson, 21 Vet. App. 441, 447 (2007). See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The representative has argued that the Board should address the issue of increased ratings for the Veteran's foot callouses.  However, the Board does not have jurisdiction of this downstream element, as a substantive appeal has not been filed.  The Veteran filed a timely NOD after the April 2016 rating decision granting service connection. The RO issued another rating decision in August 2016 increasing the evaluation to 10 percent for each foot. An SOC was also issued explaining why a higher evaluation was not warranted. No substantive appeal was filed in response to the SOC, and the Board therefore has no jurisdiction. 38 C.F.R. § 20.202. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105; 38 C.F.R. § 20.202. Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim. Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal. 38 U.S.C. §§ 7104, 7105; 
38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. Therefore, dismissal of this claim is warranted.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for an organic disease of the nervous system may be granted if manifest to a compensable degree within one year of separation. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Tinnitus

The Veteran claims that she is entitled to service connection for tinnitus. 

Tinnitus is a chronic disease and a presumptive disease, and the concept of continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Veteran has reported that she currently has tinnitus, which she is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

At her hearing in March 2017 and in her August 2013 statement, the Veteran stated that her tinnitus started during service and has gradually gotten worse. However, the Veteran's statements regarding the onset of her tinnitus have been inconsistent. At separation, she reported no ear problems and no hearing loss. On medical examinations while in the reserves, she likewise reported no ear problems or hearing loss. As the recent statements are contradictory, the Board affords them little probative weight.

The VA examiner who performed the Veteran's 2013 audiology examination stated that it was less likely than not that the Veteran's tinnitus is related to her active service. The examiner's stated rationale was that there were no complaints of tinnitus in her service treatment records and that she denied any ear problems at separation and in the reserves eight years later. Upon remand, the examiner was directed to address the Veteran's statements regarding onset in service. The examiner again stated that it was less likely than not related to service due to the Veteran denying any ear problems while in the reserves eight years later. The examiner further noted that the Veteran's hearing is normal, indicating lack of acoustic damage. As these opinions are based on a thorough review of the file and provide a substantial rationale, the Board finds them to have significant probative weight.

The most probative evidence weighs against a finding that the tinnitus manifested in service or within one year of separation. Service treatment records do not reflect any complaints of tinnitus, and the Veteran denied any ear trouble on her separation examination. As noted above, the Veteran's statements as to onset of the tinnitus are inconsistent. Her denial of ear trouble at separation and her inconsistent statements regarding onset render any statement that tinnitus manifested in service not credible. Here tinnitus was not "noted" during service or within one year of separation. Rather, when tested, the ears were normal and she denied a pertinent history. Clearly she did not have manifestations sufficient to identify or suggest a chronic disease entity during that time. It necessarily follows that the normal findings and denial of pertinent pathology is inconsistent with an assertion of continuity. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Uterine Fibroids

The Veteran seeks a compensable evaluation for residuals of uterine fibroids to include anemia, currently rated as noncompensable under 38 C.F.R. § 4.116, Diagnostic code 7613. Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus. Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a noncompensable rating is warranted for symptoms that do not require continuous treatment, a 10 percent rating is warranted for symptoms that require continuous treatment. A 30 percent evaluation is warranted for symptoms not controlled by continuous treatment. 38 C.F.R. § 4.116.

The Veteran's medical records do not indicate that she has received continuous treatment for her uterine fibroids at any point during the appeal period. The records note a history of anemia but do not indicate a current disability.

At her April 2015 VA examination, the examiner noted that the Veteran has intermittent moderate pain due to her fibroids, but that no treatment or medication is required. The examiner noted a painful low Pfannenstiel surgical scar from the Veteran's surgery to remove uterine fibroids, measuring 15cm x 0.4cm. 

In order to warrant a compensable rating, the Veteran's uterine fibroids must cause symptoms that require continuous treatment. Here, there is no record of the Veteran receiving continuous treatment during the appeal period. The painful residual scar from the Veteran's surgery has previously been awarded a 10 percent evaluation. There is no uterine prolapse or displacement to warrant a rating under DCs 7621 or 7622. Accordingly, a compensable rating for the Veteran's uterine fibroids is not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's service-connected uterine fibroids. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1. The appeal as to service connection for a bilateral foot disability is moot, and the claim is dismissed for lack of jurisdiction.

2. Entitlement to service connection for tinnitus is denied.

3. Entitlement to a compensable rating for residuals of uterine fibroids, to include anemia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


